Citation Nr: 0026210	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 and June 
1963.  

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) 
rating decision in August 1998.


FINDING OF FACT

The claim for entitlement to service connection for tinnitus 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for tinnitus 
is well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service department records indicate that he had 
a military specialty of heavy vehicle driver.  His service 
medical records including a report of a separation 
examination in March 1963 are silent for tinnitus; However, 
they do show the onset of a right ear hearing loss disability 
for which service-connection has been established.  

A clinical evaluation of the ears including the tympanic 
membranes was normal on examination in March 1963, for 
separation purposes.  A physical profile record dated in 
April 1963 shows that he was given an H-3 profile with 
limited duty and no assignment involving habitual or frequent 
exposure to loud noise or firing of weapons.  (Under the 
categories of PULHES, the "H" stands for "Hearing and ear 
disease or defects."  The number 3 represents a below 
average efficiency with moderate physical defect.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993)).

Service connection for hearing loss of the left ear was 
denied by the M&ROC in an unappealed rating decision of May 
1977.

The post service medical record is silent for tinnitus until 
the early 1990's.  A report of a private audiogram dated in 
July 1992 reflected a history of tinnitus bilaterally with 
associated progressive hearing loss.  The audiologist's 
impression reflected evidence of a high frequency hearing 
loss that was "dramatically effected" by noise.  The 
hearing loss was consistent with noise exposure.  
Tympanograms showed normal tympanic membrane, bilaterally 
with absent middle ear pressure.  

A May 1998 VA audiology examination report shows the examiner 
noted constant tinnitus since service in the 1960's, getting 
worse lately.

A July 1998 VA outpatient clinical record shows the veteran 
apparently had a severe persisting tinnitus associated with a 
high frequency hearing loss.  It was noted that this 
apparently stemmed from a bomb explosion while stationed in 
Germany with enough concussion to cause a right tympanic 
membrane perforation that was currently healed.  On objective 
examination the tympanic membranes were normal.  

In December 1998, the veteran attended a hearing before a 
hearing officer at the M&ROC.  A copy of the hearing 
transcript (T.) is on file.  The veteran reported having 
basic training at an artillery or armor base.  T-2.  He noted 
being exposed to artillery fire on multiple occasions at 
short range without hearing protection.  T-2.  He was 
subsequently sent to the Quarter Master Corps (QMC) where he 
drove trucks in and out of the artillery ranges and had 
multiple exposures to artillery fire.  T-3.  He drove a 
petroleum truck out to the field to refuel the self propelled 
artillery pieces.  T-3.  He was then stationed in Germany 
where he was placed in a position of refueling artillery 
pieces and tanks.  T-3.  He noted that on one occasion he was 
knocked off his feet from the concussion of an exploding bomb 
dropped by a jet aircraft while he was at a bombing range.  
T-4.  He noticed a ringing sensation and went to sick call 
once or twice for hearing loss.  T-5.  He noted complaining 
of tinnitus to the physician which he associated with 
perforated eardrum.  T-5.  He noted not having a perforated 
eardrum at separation from service.  T-5.  He noted that 
while the eardrum perforation healed he continued to have 
tinnitus.  T-5.  He noted that following service he worked as 
a smelter but was not exposed to loud noise because he had 
ear protection as provided by "OSHA" laws.  T-6.  He noted 
that following separation from service he went to Fort 
Harrison in 1966 or 1967 to have his ears checked but was 
told by the doctor that nothing could be done for his 
tinnitus.  T-7.  

In June 2000, a hearing was held at the M&ROC before Holly E. 
Moehlmann, who is the Veterans Law Judge of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  A copy of the hearing T., is on file.  

At the hearing, the veteran noted that his MOS was senior 
heavy equipment operator.  T-2.  He indicated that while the 
heavy equipment generated loud noise, he was not issued any 
ear protection.  T-2-3.  He noted that he also drove trucks 
and delivered various supplies to active gunnery ranges.  T-
3.  He also noted watching people firing their weapons at the 
range and again he had no ear protection.  T-3.  He noted 
first developing ringing in the ears during basic training.  
T-4.  He was at the rifle range.  T-4.  He did not have ear 
plugs.  T-4.  He also noted going to the artillery ranges 
where he was also exposed to loud noise.  T-5.  He remembered 
that while he was in Germany, a nearby bomb accidentally 
exploded and the concussion knocked him down.  T-7.  He had 
ringing in the ears after the incident.  T-7.  He noted 
having ringing in the ears in 1963 and seeking treatment 
after that at Ft. Harrison between 1966 and 1968.  T-7.  He 
never went back to Ft. Harrison.  T-9.  The veteran's 
representative argued that the veteran's physical profile in 
service showed evidence of exposure to loud noise sufficient 
to cause hearing loss and that such evidence should be 
sufficient to well ground the veteran's claim of service 
connection for tinnitus secondary to inservice exposure to 
loud noise.  T-9.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).




Analysis

The Board recognizes that evidentiary assertions accompanying 
a claim for VA benefits must be accepted as true for purposes 
for determining whether the claim is well grounded, unless 
the evidentiary assertion is inherently incredible or the 
fact asserted is beyond the competence of the person making 
the assertion.  See King v. Derwinski, 5 Vet. App. 19, 21 
(1993).  

The Board notes that the veteran offered testimony under oath 
of in-service episodes of acoustic trauma from which he 
developed constant ringing in the ears or tinnitus.  The 
Board may not overlook the fact that his MOS was consistent 
with exposure to loud noise.  In fact, service-connection has 
been established for right ear hearing loss of apparent 
inservice noise related etiology.  Significantly, the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, has 
recognized that tinnitus may result from acoustic trauma.  
See 38 C.F.R. Part 4, Code 6260 (1998) (amended in 1999 to 
remove the requirement of causal factors from compensable 
rating criteria).  On a VA audiology examination report in 
May 1998, constant tinnitus since service in the 1960's was 
noted.  

Corroboration of lay evidence is not required as long as the 
lay person is competent to testify about the events in 
question.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  
Here, the veteran is competent to testify as to the factual 
events that occurred during service.  See Layno, supra.  In 
view of the subjective nature of tinnitus and the post 
service private and VA medical evidence suggesting a 
plausible nexus between the veteran's tinnitus and his 
apparent exposure to noise in service, the Board holds that 
the veteran has submitted a well-grounded claim.

Since there is indication that there are additional pertinent 
outstanding records which the M&ROC has not attempted to 
obtain, further assistance to the veteran is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a) and will be addressed in the Remand section of the 
decision.



ORDER

The veteran, having submitted a well grounded claim for 
entitlement to service connection for tinnitus, the appeal is 
granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the record refers to outstanding 
pertinent VA medical records at Ft. Harrison dating between 
approximately 1966 and 1968 which the M&ROC has not attempted 
to obtain.  The Section 5107(a) duty to assist includes 
assisting a claimant to obtain government or private records 
pertinent to his claim.  See Masors v. Derwinski, 2 Vet.App. 
181, 186- 87(1992); Littke v. Derwinski, 1 Vet.App. 90. 91-92 
(1990). 

Additionally, the Board notes that the etiology and the date 
of approximate onset of the veteran's tinnitus remains 
unresolved, clinically.  Therefore, additional development of 
the record is needed in order to supplement the record with 
sufficient medical evidence in order for the Board to render 
a legal determination on the issue as the Board's medical 
conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  
38 U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991)

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to service 
connection for tinnitus pending a remand of the case to the 
RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The M&ROC should obtain all 
outstanding pertinent VA outpatient 
treatment reports from Ft. Harrison 
between 1966 and 1968.  Any obtained 
records should be associated with the 
veteran's claims file.

3.  The M&ROC should arrange for a VA 
examination by an ear, nose and throat 
specialist or other appropriate 
specialist for the purpose of 
ascertaining the nature, etiology and 
date of approximate onset of any tinnitus 
which may be present.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies must be 
conducted.  The examiner should be asked 
to express an opinion as to whether it is 
as least as likely as not that any 
tinnitus found on examination is related 
to any incident of service including the 
veteran's exposure to acoustic trauma.  
The rationale for any opinion expressed 
should be provided in detail.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that the above 
requested development has been completed 
in full and is in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the M&ROC should 
readjudicate the issue of entitlement to 
service connection for tinnitus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals


 


